      Case 4:19-cv-02820 Document 35 Filed on 08/25/20 in TXSD Page 1 of 6
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                             UNITED STATES DISTRICT COURT                                   August 25, 2020
                              SOUTHERN DISTRICT OF TEXAS                                   David J. Bradley, Clerk
                                  HOUSTON DIVISION

 CYNTHIA NICHOLS, individually and as             §
 representative of the ESTATE OF JASON            §
 LEJUNIE,                                         §
                                                  §
      Plaintiffs,                                 §
                                                  §
 v.                                               §     CIVIL ACTION H- 19-2820
                                                  §
 BRAZOS COUNTY and SHERIFF                        §
 CHRISTOPHER C. KIRK,                             §
                                                  §
       Defendants.                                §

                               MEMORANDUM OPINION AND ORDER

        Pending before the court is a motion to supplement the complaint filed by plaintiff Cynthia

Nichols, individually and on behalf of the Estate of Jason LeJunie. Dkt. 30. Nichols seeks to add

the following parties: Wayne Dickey, Dr. M. Jones, and two unnamed nurses. Id. The deadline

to add new parties was January 10, 2020. Dkt. 12. After considering the briefing filed by the

parties, the procedural history of this case, and applicable law, the court finds that Nichols’s motion

to supplement (Dkt. 30) should be DENIED.

                                          I. BACKGROUND

A.      The Motion: Nichols Seeks to Add New Parties

        Nichols seeks to add new parties after this deadline because she contends that Dickey and

Jones were directly involved in the constitutional violations that caused LeJunie’s death and that

the evidence identifying these individuals as “the direct actors” is newly discovered. Dkt. 30. She

argues that she and the estate will be prejudiced if the court does not allow the amendment because

she will be unable to protect her interests and those of the estate, and she asserts that the defendants

will not be prejudiced because discovery is still ongoing due to the COVID-19 pandemic. Id.
      Case 4:19-cv-02820 Document 35 Filed on 08/25/20 in TXSD Page 2 of 6




B.     The Response: The Defendants Contend There Is No New Evidence

       Defendants Brazos County and Christopher C. Kirk respond that (1) the court already

denied Nichols’s first request for leave to amend because she did not show good cause, and it

should not allow this second bite that is renamed as a motion to “supplement” instead; (2) Nichols

does not satisfy her burden under Rule 16 because she does not offer any new evidence to show

good cause for making amendments to her complaint almost seven months after the deadline to

amend; (3) the proposed new defendants would file a motion to dismiss and the new claims likely

dismissed, anyway, because Nichols fails to state a claim against the requested newly added

defendants; and (4) the defendants would be prejudiced by this untimely amendment because the

new claims are barred by the statute of limitations and, as a practical matter, would delay

discovery. Dkt. 31. With regard to the “new evidence” that Nichols contends warrants this late

amendment, the defendants assert that they “have reason to believe no such evidence exists.” Id.

With regard to the failure to state a claim argument, the defendants note that the allegations in the

proposed supplement are merely conclusory and fail to state a plausible claim against any of the

proposed new defendants. Id.

C.     The Reply: Nichols Asserts the Defendants Fraudulently Concealed Evidence

       Nichols filed a reply that contains new and inflammatory allegations beginning with the

assertion that the “common practice in cases involving constitutional violations or government

actors is to conceal the names of the actors involved until disclosure is required.” Dkt. 33. Nichols

alleges that Brazos County “denied Ms. Nichols’s request for medical records of her deceased son

until after filing a lawsuit” and that she was “only made aware of the names of the defendants upon

receipt of discovery from the county defendants, on the date of the amendment deadline in an effort

to conceal the identity of any responsible parties.” Id. She further asserts that such “fraudulent
                                                 2
      Case 4:19-cv-02820 Document 35 Filed on 08/25/20 in TXSD Page 3 of 6




concealment” is a basis for tolling the statute of limitations. Id. She notes that her counsel was

directly affected by the pandemic and contends that counsel investigated the claims as soon as

possible after receiving the discovery. Id.

D.      The Surreply: The Defendants Explain Timing of the Disclosures

        Brazos County and Kirk filed a brief surreply to address the new allegations raised in

Nichols’s reply. Dkt. 34. The court hereby sua sponte GRANTS leave to file the surreply; the

court would have requested a response to Nichols’s new allegations if the defendants had not filed

the surreply. The court does not take allegations of fraudulent concealment by counsel practicing

before it lightly.

        Brazos County and Kirk provide important information in their surreply that was not

included in Nichols’s reply. The most interesting evidence is a copy of their initial disclosures,

which Nichols received on January 10, 2020 — which is before COVID-19 became a pandemic

impacting the United States.1 The disclosures indicated that Dicky (one of the newly named

defendants) and eight other members of the jail’s medical staff were likely to have discoverable

information. Dkt. 34, Ex. C. Brazos County and Kirk contend that Jones’s name was not on the

list because he had no contact with LeJunie. Dkt. 34. Brazos County and Kirk point out that

Nichols did not even file discovery requests until two months after the disclosures, and she has

never sent a discovery deficiency letter or otherwise complained about the responses. Id. They

note that Nichols does not say what information or documents were allegedly withheld, and they



1
  See, e.g., DSHS Announces First Case of COVID-19 in Texas, Tex. Dep’t of Health and Human Servs. (Mar. 4, 2020),
https://dshs.texas.gov/news/releases/2020/20200304.aspx; Jamie Ducharme, World Health Organization Declares
COVID-19 a “Pandemic.” Here’s What That Means, Time (Mar. 11, 2020), available at
https://time.com/5791661/who-coronavirus-pandemic-declaration/. The court takes judicial notice of the timing of
the crisis in the United States and Texas.
                                                        3
      Case 4:19-cv-02820 Document 35 Filed on 08/25/20 in TXSD Page 4 of 6




are thus “left clueless as to Nichols’ actual complaint and the alleged good cause for her Motion.”

Id.

                               II. LEGAL STANDARD AND ANALYSIS

       In consideration of the parties’ arguments, the proposed supplement, other evidence

submitted, and the applicable law, the court finds that Nichols has not demonstrated good cause

for a modification of the scheduling order to allow her to add new defendants at this late date.

When a court sets a deadline pursuant to a scheduling order and the deadline has passed, courts in

the Fifth Circuit apply Rule 16(b)(4) to determine whether leave for a modification to the

scheduling order should be granted. S&W Enters., L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d

533, 536 (5th Cir. 2003). Under Rule 16(b)(4), a scheduling order “may be modified only for good

cause and with the Judge’s consent.” Fed. R. Civ. P. 16(b)(4). In determining whether good cause

for modification exists, courts considering whether to allow an amendment to a pleading consider

the following factors: “(1) the explanation for the failure to timely move for leave to amend; (2)

the importance of the amendment; (3) the potential prejudice in allowing the amendment; and (4)

the availability of a continuance to cure such prejudice.” S&W Enters., L.L.C., 315 F.3d at 536

(citations, quotations, and alterations omitted).

       As to the first factor, Nichols does not provide sufficient explanation for her delay in

requesting the amendment. She contends in her reply that the defendants fraudulently concealed

evidence needed to determine that these individuals needed to be added as defendants, but she does

not state what allegedly concealed evidence was just brought to light that revealed she needed to

add these defendants. The defendants filed their initial disclosures, which included 227 pages and

18 audio recordings, on January 10, 2020. Dkt. 34. The deadline to add new parties was on the

same day. Dkt. 12. Thus, it is possible that Nichols learned the names of these parties, with the
                                                    4
      Case 4:19-cv-02820 Document 35 Filed on 08/25/20 in TXSD Page 5 of 6




exception of Jones, later than the amendment deadline, as it possibly took some time to review the

disclosures (though Dicky’s name was right up front). See Dkt. 34. But her first attempt to add

them as parties was not until May 11, 2020. Dkt. 23. This is four months after Nichols had access

to information about at least Dicky and the nurses.

       In her original motion to amend, Nichols merely provided the proposed amendment. See

id. The defendants responded that Nichols had not met her burden under Rule 16, and Nichols did

not reply. Dkt. 27. The court denied the motion to amend because Nichols did not show good

cause as required for an amendment after the deadline for amendments set by the court in the

scheduling order. Dkt. 28 (entered June 11, 2020). Over a month after the court denied the motion

to amend, Nichols filed her motion to supplement. Dkt. 30 (filed July 15, 2020). She seeks

essentially the same relief as she sought in the motion to amend that the court previously denied.

Compare Dkt. 23, with Dkt. 30, Ex. A (proposed supplement).

       While Nichols vaguely asserts that COVID-19 caused her counsel some delay in reviewing

the materials, there is no indication that her counsel was incapacitated for four months. It is

Nichols’s burden to show good cause for her very late request to add parties. Instead of explaining

the reasons for her delay and providing the court with the compelling new evidence that makes it

necessary to add parties at this late date, Nichols attempts to shift the burden to the defendants and

accuses them of fraudulent concealment without providing any details about what they allegedly

concealed. Perhaps if Nichols had made such an argument in January when the defendants

provided these names on the date of the deadline, the court would more likely have been convinced

that the defendants bore some responsibility for the tardiness of the request. However, the court

likely would not have found fraudulent concealment in that scenario because the parties agreed to

the date for initial disclosures. With regard to Dicky and the two nurses, given the limited
                                                  5
      Case 4:19-cv-02820 Document 35 Filed on 08/25/20 in TXSD Page 6 of 6




information the court has been provided, it is evident that Nichols had the information she needed

to add these parties in January. She has not shown good cause for waiting until May, and then

when that motion was quickly denied, waiting another month to seek leave to add the parties.

Compare Dkt. 28 (order denying motion to amend on June 11, 2020), with Dkt. 30 (motion to

supplement filed on July 15, 2020).

       Nichols also has not met her burden with regard to Jones. She does not provide the court

with any new evidence suggesting how Jones was involved with the alleged constitutional

violations at issue here; she merely suggests there is new evidence. See Dkt. 30. The proposed

supplement to the complaint is no help. It provides only conclusory allegations that Jones and

Dicky failed to train and supervise and that their acts or omissions violated LeJunie’s constitutional

right to due process, to be free from unreasonable search and seizure, and to receive adequate

medical care under the constitution. Dkt. 30, Ex. A. It does not even indicate what Jones’s alleged

role in the prison system was, other than being a doctor. See id. Thus, adding Jones as a defendant

would be futile because the proposed supplement offers only conclusory allegations against Jones

and fails to state a claim upon which relief can be granted.

                                         III. CONCLUSION

       Nichols’s motion to supplement (Dkt. 30) is DENIED.

       The court sua sponte GRANTS leave to file the surreply that was filed at docket entry 34.

       Signed at Houston, Texas on August 25, 2020.



                                               _________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge


                                                  6
